Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in reply communication filed on 4/20/2021.
Claim 1 is cancelled.
Claims 2-19 are pending.
Double Patenting
Non-Statutory
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Witt et al. (US Patent No 10,956,288) by adding the well-known elements and functions as set forth below.
 
Claims 2-4, 8-10, and 14-16 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-19 of Witt et al. (US Patent No 10,956,288) (referred as Witt’s 288).
 
 	Regarding claim 2, Witt’s 288 discloses a method comprising: 
receiving, at a provisioning portal, a user selection of a set of resources to form a cluster in a cloud computing environment, the user selection of the set of resources including a primary virtual machine, and virtual storage, the user selection received from a web based user interface (see claim 1, lines 1-8); 
provisioning the cluster in the cloud computing environment to include the primary virtual machine, and a secondary virtual machine that is synchronized with the primary virtual machine, the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine (see claim 1, lines 9-15); and
 provisioning the virtual storage as a part of the cluster in the cloud computing environment (see claim 1, lines 18-19).

Regarding claim 3, Witt’s 288 discloses the method of claim 2, the method further comprising: enabling a primary virtual application in the primary virtual machine with access to the virtual storage during the provisioning of the cluster (see claim 2).
Regarding claim 4, Witt’s 288 discloses the method of claim 2, further comprising: provisioning the primary virtual machine to execute on a first host; and provisioning the secondary virtual machine to execute on a second host, the second host separate from the first host to enable the secondary virtual machine to handle failure of the primary virtual machine or the first host (see claim 2).

Regarding claim 8, Witt’s 288 discloses a computing device comprising: 
a non-transitory computer readable medium, having stored therein a provisioning portal (see claim 7, line 1); and 
a set of processors coupled to the non-transitory computer readable medium, 
	the set of processors to execute the provisioning portal, the provisioning portal to receive a user selection of a set of resources to form a cluster in a cloud computing environment (see claim 7, lines 4-9), 
	the user selection of the set of resources including a primary virtual machine, and virtual storage, the user selection received from a web based user interface (see claim 7, lines 9-12), 
	provision the cluster in the cloud computing environment to include the primary virtual machine, and a secondary virtual machine that is synchronized with the primary virtual machine(see claim 7, lines 12-15) , 
	the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine (see claim 7, lines 15-18), and 
provision the virtual storage as a part of the cluster in the cloud computing environment (see claim 7, lines 18-22).

Regarding claim 9, please refer to claim 3.
Regarding claim 10, please refer to claim 5.
Regarding claim 14, 15, and 16, please refer to claims 2, 3, and 4 respectively.

Claims 5, 11, and 17 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-18 of Witt et al. (US Patent No 10,956,288) (referred as Witt’s 288) in view of Strutt (US 2010/0070732).

Regarding claim 5, Witt’s 288 discloses the method of claim 2, but does not explicitly disclose wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment.
However, Strutt discloses wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment [Fig. 1, ¶¶ 1-2, 39-40; the SAN system 10 is managed by a management subsystem 70 comprising management servers 75, connectable to the server node subsystem 15, the storage subsystem 90, and the SAN fabric devices 31 through the SAN fabric 30/cloud computing environment].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment” as taught by Strutt in the system of Witt’s 288, so that it would to reduce the risks of mistakes and to facilitate the addition of new server nodes or additional storage volumes [see Strutt, ¶ 5].

Regarding claim 11, please refer to claim 5.
Regarding claim 17, please refer to claim 5.

Claims 6, 12, and 18 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-18 of Witt et al. (US Patent No 10,956,288) (referred as Witt’s 288) in view of Stienhans et al. (US 2010/0169477).

Regarding claim 6, Witt’s 288 discloses the method of claim 2, but does not explicitly disclose further comprising: executing a first virtual application on the primary virtual machine and a second virtual application on the secondary virtual machine.  
However, Stienhans discloses further comprising: executing a first virtual application on the primary virtual machine and a second virtual application on the secondary virtual machine [Fig. 5, ¶¶ 6, 32; state information for each application may be partitioned separately for different users; for example, a first application may have corresponding application state information 503 ("Application 1"), which may include state information 504 for a first user ("User 1"), state information 505 for a second user ("User 2"); and a second application may have corresponding application state information 508 ("Application 2"), which may include state information 509 for a fifth user ("User 5"), state information 510 for a sixth user ("User 6")].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “further comprising: executing a first virtual application on the primary virtual machine and a second virtual application on the secondary virtual machine” as taught by Stienhans in the system of Witt’s 288, so that it would to improving scalability and making it possible to more closely match computing hardware resources to the requirements of a particular computing task [see Stienhans, ¶ 4].

Regarding claim 12, please refer to claim 6.
Regarding claim 18, please refer to claim 6.

 Claims 7, 13, and 19 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-18 of Witt et al. (US Patent No 10,956,288) (referred as Witt’s 288) in view of Ganti et al. (US 2012/011,0275).

Regarding claim 7, Witt’s 288 discloses the method of claim 6, but does not explicitly disclose further comprising: copying the first virtual application to create the second virtual machine; and synchronizing the execution of the first virtual application and the second virtual application;
However, Ganti discloses further comprising: 
copying the first virtual application to create the second virtual machine [¶ 88; dynamic copying of a first LU to create a second LU for both AMS and hibernation applications]; and 
synchronizing the execution of the first virtual application and the second virtual application [¶¶ 88, 90; synchronizing of the Remote Access Service (RAS) applications by a redundant configuration which allows a first LU to be accessible from one or more paging VIOSes, wherein each change in a first LU is autonomously/dynamically echoed in real-time to a logical redundancy LU (redundant LU), such as periodic synchronization/redundancy operations].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “copying the first virtual application to create the second virtual machine; and synchronizing the execution of the first virtual application and the second virtual application” as taught by Ganti in the system of Witt’s 288, so that it would to provide distributed component model architecture (DCMA) system in a SoIP network that provides maintains a logical redundancy LU (redundant LU) as a real-time copy of the provisioned/allocated LU, where the redundant LU is a dynamic copy of the allocated LU that is autonomously updated responsive to any changes within the allocated LU [see Ganti, ¶ 7].

Regarding claim 13, please refer to claim 7.
Regarding claim 19, please refer to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 6, 8-9, 12, 14-15, and 18 are rejected under 35 U.S.C. 103(a) unpatentable over Stienhans et al. (US 2010/0169477) in view of Shakhov (US 2017/0013025).

Regarding claim 2, Stienhans discloses a method comprising: 
receiving, at a provisioning portal, a user selection of a set of resources to form a cluster in a cloud computing environment [Fig. 2, 4, ¶¶ 6-7, 29-31, 39-40; receiving provisioning resources in cloud management system 204, 404, the user a list of resources or services that the user can utilize (central instance 202, dialog instance 206, images 205 of Fig. 2; central instance 402, dialog instance 406, images in database 405 of Fig. 4)], the user selection of the set of resources including a primary virtual machine, and virtual storage, [Fig. 1, ¶ 7; a list of preconfigured or customized machine images corresponding to virtual servers and instance may include a computer system with specified resources (e.g., CPU, memory, storage), ¶ 40], the user selection received from a web based user interface [Fig. 1, 2, 4, ¶¶ 6; facilitate web-based//portal access to various administrative functions thereby enabling the user to configure the cloud-based resource using a conventional web browser application]; 
provisioning the cluster in the cloud computing environment to include the primary virtual machine, and a secondary virtual machine that is synchronized with the primary virtual machine [Fig. 2, ¶¶ 29, 32, 39, 47; dynamic provisioning central instance of a server 202 and dialog server instance 206 in the Cloud 250 environment, that is in response to the selection of pre-configured machine image]; and 
provisioning the virtual storage as a part of the cluster in the cloud computing environment [Fig. 4, ¶¶ 40, 32; dynamic provisioning the instance of one of the images in database 405, the instance includes a computer system with specified resources (e.g., CPU, memory, storage) created by the Cloud management server 404), that is in response to the selection of pre-configured machine image].
	Although, Stienhans discloses all aspects of claim invention set forth above, but does not explicitly disclose the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine.
	However, Shakhov discloses the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine [Fig. 3, ¶¶ 46-51, 58; provisioning SBC 2 Cluster 108.sub.2 for active or primary use and SBC 1 Cluster 108.sub.1 for secondary or backup use (e.g., in case of a failure at the primary SBC cluster) that exchange heartbeat signals to enabled, disabled, or modified based on the status or availability of cluster 108.sub.2 which serves as a primary node for some given SoIP devices 300 (e.g., OPA and OPB) indicate continued operation, in response to a user of selecting an appropriate EP/uport (see ¶ 23, SoIP device refers to SIP user agent client)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine” as taught by Shakhov in the system of Stienhans, so that it would to provide distributed component model architecture (DCMA) system in a SoIP network that provides for increased performance, scalability, and resiliency [see Shakhov, ¶ 8].

Regarding claim 3, the combined system of Stienhans and Shakhov discloses the method of claim 2.
 Stienhans further discloses the method further comprising: 
enabling a primary virtual application in the primary virtual machine with access to the virtual storage during the provisioning of the cluster [¶¶ 7, 40; images (205, 405) may include configuration information and executable code for creating running operating systems and/or applications as required to instantiate a server (e.g. central server 202, dialog servers 206…)].

Regarding claim 6, the combined system of Stienhans and Shakhov discloses the method of claim 2.
Stienhans further discloses further comprising: 
executing a first virtual application on the primary virtual machine and a second virtual application on the secondary virtual machine [Fig. 5, ¶¶ 6, 32; state information for each application may be partitioned separately for different users; for example, a first application may have corresponding application state information 503 ("Application 1"), which may include state information 504 for a first user ("User 1"), state information 505 for a second user ("User 2"); and a second application may have corresponding application state information 508 ("Application 2"), which may include state information 509 for a fifth user ("User 5"), state information 510 for a sixth user ("User 6")].

Regarding claim 8, Stienhans discloses a computing device [Fig. 8, ¶ 28; computer system 810] comprising: 
a non-transitory computer readable medium, having stored therein a provisioning portal [¶ 49; computer readable mediums (Storage device and memory)]; and 
a set of processors coupled to the non-transitory computer readable medium [¶ 49; memory 802 coupled to bus 805 for storing information and instructions to be executed by processor 801], the set of processors to execute the provisioning portal, the provisioning portal to receive a user selection of a set of resources to form a cluster in a cloud computing environment [Fig. 2, 4, ¶¶ 6-7, 29-31, 39-40; receiving provisioning resources in cloud management system 204, 404, the user a list of resources or services that the user can utilize (central instance 202, dialog instance 206, images 205 of Fig. 2; central instance 402, dialog instance 406, images in database 405 of Fig. 4)], the user selection of the set of resources including a primary virtual machine, and virtual storage, [Fig. 1, ¶ 7; a list of preconfigured or customized machine images corresponding to virtual servers and instance may include a computer system with specified resources (e.g., CPU, memory, storage), ¶ 40], the user selection received from a web based user interface [Fig. 1, 2, 4, ¶¶ 6; facilitate web-based//portal access to various administrative functions thereby enabling the user to configure the cloud-based resource using a conventional web browser application],
provision the cluster in the cloud computing environment to include the primary virtual machine, and a secondary virtual machine that is synchronized with the primary virtual machine [Fig. 2, ¶¶ 29, 32, 39, 47; dynamic provisioning central instance of a server 202 and dialog server instance 206 in the Cloud 250 environment, that is in response to the selection of pre-configured machine image],
provision the virtual storage as a part of the cluster in the cloud computing environment [Fig. 4, ¶¶ 40, 32; dynamic provisioning the instance of one of the images in database 405, the instance includes a computer system with specified resources (e.g., CPU, memory, storage) created by the Cloud management server 404), that is in response to the selection of pre-configured machine image].
Although, Stienhans discloses all aspects of claim invention set forth above, but does not explicitly disclose the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine.
	However, Shakhov discloses the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine [Fig. 3, ¶¶ 46-51, 58; provisioning SBC 2 Cluster 108.sub.2 for active or primary use and SBC 1 Cluster 108.sub.1 for secondary or backup use (e.g., in case of a failure at the primary SBC cluster) that exchange heartbeat signals to enabled, disabled, or modified based on the status or availability of cluster 108.sub.2 which serves as a primary node for some given SoIP devices 300 (e.g., OPA and OPB) indicate continued operation, in response to the sharing of information through requests (e.g., requests from a network administrator or a request from SBC1 108.sub.1 when being heavily used by Operator A's Network 200.sub.1) (see ¶ 82)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine” as taught by Shakhov in the system of Stienhans, so that it would to provide distributed component model architecture (DCMA) system in a SoIP network that provides for increased performance, scalability, and resiliency [see Shakhov, ¶ 8].

Regarding claims 9 and 12, the claims recite the computing device of claim 8 to perform the method of claims 3 and 6, respectively; therefore, claims 9 and 12 are rejected along the same rationale that rejected in claims 3 and 6.

Regarding claims 14, 15 and 18, the claims recite the non-transitory computer-readable medium to perform the method of claims 2, 3, and 6, respectively; therefore, claims 14, 15 and 18 are rejected along the same rationale that rejected in claims 2, 3, and 6.

Claims 5 and 11 are rejected under 35 U.S.C. 103(a) unpatentable over Stienhans et al. (2010/0169477) in view of Shakhov (US 2017/0013025), and further in view of Strutt (US 2010/0070732).

Regarding claim 5, the combined system of Stienhans and Shakhov discloses the method of claim 2, but does not explicitly disclose wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment.
However, Strutt discloses wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment [Fig. 1, ¶¶ 3, 40; the term "storage volume" 60 will be used to describe physical or logical storage volumes as presented by the storage subsystem 90 to the server node subsystem 15 in the SAN system 10/cloud computing environment].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “wherein the virtual storage can be a virtual storage area network (SAN) in the cloud computing environment” as taught by Strutt in the combined system of Stienhans and Shakhov, so that it would to reduce the risks of mistakes and to facilitate the addition of new server nodes or additional storage volumes [see Strutt, ¶ 5].

Regarding claim 11, the claim recites the non-transitory computer-readable medium to perform the method of claim 5; therefore, claim 11 is rejected along the same rationale that rejected in claim 5.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103(a) unpatentable over Stienhans et al. (US 2010/0169477) in view of Shakhov (US 2017/0013025), and further in view of Ganti et al. (US 2012/011,0275).

Regarding claim 7, the combined system of Stienhans and Shakhov discloses the method of claim 2, but does not explicitly disclose copying the first virtual application to create the second virtual machine; and synchronizing the execution of the first virtual application and the second virtual application.
However, Ganti discloses further comprising: 
copying the first virtual application to create the second virtual machine [¶ 88; dynamic copying of a first LU to create a second LU for both AMS and hibernation applications]; and 
synchronizing the execution of the first virtual application and the second virtual application [¶¶ 88, 90; synchronizing of the Remote Access Service (RAS) applications by a redundant configuration which allows a first LU to be accessible from one or more paging VIOSes, wherein each change in a first LU is autonomously/dynamically echoed in real-time to a logical redundancy LU (redundant LU), such as periodic synchronization/redundancy operations].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “copying the first virtual application to create the second virtual machine; and synchronizing the execution of the first virtual application and the second virtual application” as taught by Ganti in the combined system of Stienhans and Shakhov, so that it would to provide distributed component model architecture (DCMA) system in a SoIP network that provides maintains a logical redundancy LU (redundant LU) as a real-time copy of the provisioned/allocated LU, where the redundant LU is a dynamic copy of the allocated LU that is autonomously updated responsive to any changes within the allocated LU [see Ganti, ¶ 7].

Regarding claim 13, the claim recites the computing device of claim 8 to perform the method of claim 7; therefore, claim 11 is rejected along the same rationale that rejected in claim 7.

Regarding claim 19, the claim recites the non-transitory computer-readable medium to perform the method of claim 7; therefore, claim 11 is rejected along the same rationale that rejected in claim 7.

Allowable Subject Matter
Claims 4, 10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Baba et al. (US 2008/0162983) is also considered as relevant prior arts for rejection of in claims 2, 8, and 14, for limitation “provisioning the cluster in the cloud computing environment to include the primary virtual machine, and a secondary virtual machine that is synchronized with the primary virtual machine, the primary virtual machine and the secondary virtual machine share a heartbeat where failure of the primary virtual machine causes execution to shift to the secondary virtual machine; and provisioning the virtual storage as a part of the cluster in the cloud computing environment" (See , Figs. 2 and 3, ¶¶ 82-91 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469